      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 1 of 7




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS


 SCOTT GOLDSMITH,

                               Plaintiff,                     Docket No. 4:19-cv-1984

        - against -                                           JURY TRIAL DEMANDED


 HBW RESOURCES, LLC

                                Defendant.


                                            COMPLAINT

       Plaintiff Scott Goldsmith (“Goldsmith” or “Plaintiff”) by and through his undersigned

counsel, as and for his Complaint against Defendant HBW Resources, LLC (“HBW” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a natural gas

derrick in the Pennsylvania countryside, owned and registered by Goldsmith, a professional

photographer. Accordingly, Goldsmith seeks monetary relief under the Copyright Act of the

United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 2 of 7




       3.      Upon information and belief, this Court has personal jurisdiction over Defendant

because Defendant resides and/or transacts business in Texas and is registered with the Texas

Department of State Division of Corporations.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                           PARTIES

       5.      Goldsmith is a professional photographer in the business of licensing his

photographs to online and print media for a fee having a usual place of business at 247 N.

Harrison Avenue, Pittsburgh, PA 15202.

       6.      Upon information and belief, HBW is a domestic limited liability company

organized and existing under the laws of the State of Texas, with a place of business at 2211

Norfolk Street, #610, Houston, Texas 77098. Upon information and belief, HBW is registered

with the Texas State Department of Corporations to do business in Texas. At all times material

hereto, HBW has owned and operated a website at the URL: www.HBWResources.com (the

“Website”).

                                  STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Goldsmith photographed natural gas derrick in the Pennsylvania countryside (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Goldsmith then licensed the Photograph to the National Geographic. On October

23, 2010, the National Geographic ran an article that featured the Photograph titled Natural Fas

Stirs Hope and Fear in Pennsylvania. See URL:

https://news.nationalgeographic.com/news/2010/10/101022-energy-marcellus-shale-gas-
      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 3 of 7




overview/. Goldsmith’s name was featured in a gutter credit identifying him as the photographer

of the Photograph. A screenshot of the Photograph on the article is attached hereto as Exhibit B.

       9.      Goldsmith is the author of the Photograph and has at all times been the sole owner

of all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with United States Copyright Office and was

given Copyright Registration Number VA 2-147-721.

       B.      Defendant’s Infringing Activities

       11.     HBW ran an article on the Website entitled Top Fracking Stories and Events This

Week. See: http://hbwresources.com/top-fracking-stories-events-week/. The article featured the

Photograph. A screenshot of the Photograph on the Website is attached hereto as Exhibit C.

       12.     HBW did not license the Photograph from Plaintiff for its article, nor did HBW

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     HBW infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. HBW is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 4 of 7




       16.     Upon information and belief, the foregoing acts of infringement by HBW have

been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s rights.

       17.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

       18.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

       19.     Plaintiff further is entitled to his attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       20.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-19 above.

       21.     Upon information and belief, in its article on the Website, Defendant copied the

Photograph from the National Geographic which contained a gutter credit underneath the

Photograph stating, “Scott Goldsmith” and placed it on its Website without the gutter credit.

       22.     Upon information and belief, HBW intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       23.     The conduct of HBW violates 17 U.S.C. § 1202(b).

       24.     Upon information and belief, HBW’s falsification, removal and/or alteration of

the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.
      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 5 of 7




       25.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by HBW intentionally, knowingly and with the

intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright in the

Photograph. HBW also knew, or should have known, that such falsification, alteration and/or

removal of said copyright management information would induce, enable, facilitate, or conceal

their infringement of Plaintiff’s copyright in the Photograph.

       26.     As a result of the wrongful conduct of HBW as alleged herein, Plaintiff is entitled

to recover from HBW the damages, that he sustained and will sustain, and any gains, profits and

advantages obtained by HBW because of their violations of 17 U.S.C. § 1202, including

attorney’s fees and costs.

       27.     Alternatively, Plaintiff may elect to recover from HBW statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant HBW be adjudged to have infringed upon Plaintiff’s copyrights

               in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant HBW be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;
      Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 6 of 7




       4.     That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

              a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

              kind attributable to Defendant’s falsification, removal and/or alteration of

              copyright management information; or b) alternatively, statutory damages of at

              least $2,500 and up to $ 25,000 for each instance of false copyright management

              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       June 2, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, NY 11580
                                                            Tel: (516) 233-1660
Case 4:19-cv-01984 Document 1 Filed on 06/02/19 in TXSD Page 7 of 7




                                          RL@LiebowitzLawFirm.com

                                         Attorneys for Plaintiff Scott Goldsmith
